Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 26 May 2020 with respect to the drawing objections have been fully considered but they are not persuasive.	The same issues with the drawings persist and it appears the drawings have not been updated or changed in any way. The Examiner maintains it is immaterial if the same deficient drawings have been accepted in other applications that were not examined by the Examiner. Each Application is examined separately.
Applicant's arguments filed 26 May 2020 with respect to the 101 rejection have been fully considered but they are not persuasive. 	Examiner notes the Applicant has presented the same arguments presented in the Remarks dated 26 September 2019 as to the 101 rejection, almost verbatim, except for three paragraphs on pages 13-14 of the current Remarks dated 26 May 2020. The Examiner restates the reasoning for all of the previously addressed arguments from the Advisory action and the Final action and will address the newly presented arguments.	Applicant argues on pages 13-14 the amended claims recite at least on additional element that amounts to an inventive concept without specifically identifying the additional element of the claims, but does paraphrase claim limitations in the second paragraph of page 14 concluding with “the claimed techniques improve the functioning of the computer itself by enabling the processor to facilitate communications of transactions between systems that employ disparate proprietary formats.”  A recent Mortgage application technologies v Meridianlink is instructive in that the facts of the case are similar because the alleged technological solution is a universal protocol or software that deals with multiple non-compatible third-party software and the issue of transferring information from one format into another format, that of XML to PDF format. The CAFC did not find this persuasive because the abstract idea was present in the claims without any indication of how the innovative feature is achieved or applied (see claim 1 of the ‘902 patent).  Additionally, converting the format of digital files into another format has been found to be an abstract idea without significantly more in Easyweb Innovations v Twitter and Gottschalk v Benson. The specification very specifically describes certain embodiments of the claimed invention, but the claimed improvements are not reflected in the claims such that the concept of converting formats is not preempted by the current claims. As described in pages 88-90 of the specification, the inventive concept of the claims is not converting one type of data as this is not a novel concept, but the proprietary XSL stylesheet known as FinScript ([0768]) that is not present in the claims. Additionally, the specification contains numerous explicit references of applying off the shelf products to implement the claimed invention.
Applicant’s arguments, see pages 15-16, filed 26 May 2020, with respect to the 103 rejection have been fully considered and are persuasive.  The 103 rejection of 6 January 2020 has been withdrawn. 
	The Applicant’s argument that Bayeh does not require a non-XML input to apply the second XSL stylesheet is persuasive as well as not disclosing the second XSL stylesheet separate from the first stylesheet.
Drawings
The drawings at least Figures 7-9, 11-14, 20-121, and 127-133 are objected to because the drawings are not of sufficient quality to permit adequate reproduction (37 CFR 1.184(l)), all lines, numbers, and figures are not sufficiently dense and dark, and the drawings should be in black and white without graying or shading.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 8-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Prong One of Step 2A: The claim(s) recite(s) converting a first set of objects into a second set of objects representing the terms of the transaction between a plurality of users of a system through the steps of converting the first set of internal objects into a document in a non-XML format by applying XSL stylesheet, generating a JavaScript program by applying a second XSL stylesheet to the document in the non-XML format, executing the Javascript program to produce the second set of internal objects which include the type of transaction, a plurality of parties to the transaction, a payment schedule, and rate information. The concept falls into the abstract idea groupings of certain methods of organizing human activity such as a fundamental economic practice (representing the terms of a transaction is a fundamental practice and function of any economic exchange), managing interactions between people by following rules or instructions, and a mathematical concept described in terms of the programming code (an algorithm and XSL stylesheet are a type of mathematical formula used to convert data to a different form, since all data is a form of binary code) . 	Prong Two of Step 2A: This judicial exception is not integrated into a practical application because the claims amount to mere instructions to implement the abstract idea on a computer, MPEP 2106.05(f). Additionally, the claims generally link the use of the abstract idea to a particular technological environment or field of use, the field of use in this case is a computer environment see MPEP 2106.05(h). The processor is claimed  wherein the second set of internal objects includes transaction data describing the transaction including (i) a type of transaction […] are non-functional descriptive material that does not provide a meaningful limit to the abstract idea. Additionally, the transaction details are extra-solution activity to the abstract idea, see MPEP 2106.05(f). The processor and memory are generic computer components similar to those recited in MPEP 2106.05(d) performing generic computer functions such as executing programs or code, additionally “memory” does not appear in the specification as filed. The specification contains numerous explicit references of applying “off-the-shelf” products, such as the IBM XSLT processor and Rhino Javascript interpreter, to implement the claimed invention in at least pages 88-90 of the specification. Viewing the limitations as an ordered combination does not add anything further that looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. The claim is not patent eligible. 
Dependent claims 2, 8-10, 12-15, and 17-20 do not remedy the deficiencies of the independent claims and are rejected accordingly. The dependent claims further refine the abstract idea of the claims such as further defining the type of data of the internal objects and generic computing functions such as transmitting data to an additional application or computer system. In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)).
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bayeh US 6012098.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P SHARVIN whose telephone number is (571)272-9863.  The examiner can normally be reached on M-F 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P. SHARVIN/

Art Unit 3692



/DAVID P SHARVIN/Examiner, Art Unit 3692